DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 and 12 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “wherein air flow enters the hot fluid inlet end of the profiled passage separators” is indefinite, in context, since it cannot be discerned how air enters “the hot fluid inlet end of the profiled passage separators” wherein the profiled passage separators are located at the hot fluid inlet end. For Examination 
Regarding Claims 4-5, the limitation “a convex surface” is indefinite, in context, since it cannot be discerned if the aforementioned convex surface is the first or second convex surface proffered in Claim 1. For Examination purposes and in accordance with the specification and drawings, “a convex surface” will be interpreted as – any convex surface --.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

Claims 1-5, 7-8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rippingille (US Patent No. 2,782,009) in view of Ramsaur (US Patent No. 2,288,598) hereinafter referred to as Rippingille and Ramsaur.
Regarding Claim 1, as best understood, Rippingille discloses a heat exchange apparatus (heat exchanger, 6) for improving fluid flow, the apparatus comprising: 
an intercooler core (shown in figure 1 containing passages (14 and 16)); 
a first contoured end tank (inlet header, 18) attached to a fluid inlet side of the intercooler core (shown in figure 1); 

the first contoured end tank (inlet header, 18) comprises a hot fluid inlet end (“The hot gases or other fluids flowing through passages 14 are thus effectively cooled when they discharge through fitting 26”, col. 3 ll. 41-43); 
the second contoured end tank (24) comprising a cooled fluid discharge end (shown in figure 1, see col. 3 ll. 41-43); 
wherein a front side of the heat exchange apparatus (the front side is shown in figure 1 being adjacent inlet header (18)) comprises a plurality of passageways (14), each passageway disposed in alternating arrangement with a passage separator (54, wherein the sealing plates (54) seal the sides of passages (16), the alternating arrangement is shown in figure 1), 
each passageway comprising a wave configuration (heat absorbing element, 56, of “sinuous construction”),
wherein each passage separator (54) is comprised of a bar of material (as shown in figure 1, bar being defined by the Cambridge Dictionary as “a long, thin, straight piece of metal or wood”) and configured for the entrance and exit of fluids (shown in figure 1, “The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding”, col. 2 ll. 55-58); 
a cooling fluid path (16) that begins at the hot fluid inlet end and terminates at the cooled fluid discharge end (as shown in figure 1, wherein the fluid passages (16) are 
wherein the passageways (14) have a distal portion and a proximal portion (portions sealed by plates (52) located orthogonally to the flow direction, as shown in figure 1), 
wherein air flow enters the hot fluid inlet end of the passage separators (shown in figure 1); and wherein 
the distal portion of each passageway comprises a first surface (shown in figure 1, wherein the plates (52) have a surface that bounds the passageways (14)); and wherein 
the proximal portion of each passageway comprises a second surface (shown in figure 1, wherein the plates (52) have a surface that bounds the passageways (14) on either lateral side).
However, Rippingille fails to teach profiled passage separator for the passageways, a distal portion of each passageway comprises a first abutment comprising a first convex surface and a proximal portion of each passageway comprises a second abutment comprising a second convex surface.
Ramsaur teaches a profiled passage separator (49) for the passageways (shown in Ramsaur figures 1 and 3, wherein the ribs (49) are found on either end of the passageway), a distal portion of each passageway comprises a first abutment comprising a first convex surface and a proximal portion of each passageway comprises a second abutment comprising a second convex surface (shown in figure 4, wherein the bars (38) are shown to have a convex surface and to separate the cross flow of the Air guiding means are provided, at the ends of the tubes 28 to smooth out the flow of air as it enters and leaves the tubes, thereby reducing turbulence and the flow retarding resistance caused by such turbulence” (Pg. 2, ll. 18-23) and “At the front and rear edges of the banks of tubes 28 I place air guiding means 36 to reduce the agitation or turbulence of the air as it passes 60 between the spaces 33 and the exterior” (Pg. 2 ll. 58-61).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with profiled passage separators for the passageways, a distal portion of each passageway comprises a first abutment comprising a first convex surface and a proximal portion of each passageway comprises a second abutment comprising a second convex surface, as taught by Ramsaur, the motivation being to reduce the amount of turbulence created by the air steam and any associated pressure drop, thereby increasing the flow efficiency through the heat exchanger, reducing the power required by the air providing device and reducing the pressure within the heat exchanger that may lead to degradation or failure.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “a hot fluid inlet end“ and “cooled fluid discharge end”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
 Regarding Claim 2, Rippingille further teaches the cooling fluid path is utilized to cool a gaseous fluid. Rippingille states, “The passages 14 conduct exhaust gases or other high temperature fluids entering heat exchanger 6 through inlet fitting 20 to outlet header 24. “The passages 16 conduct cooling air or other cooling fluid therethrough in a direction substantially at right angles to the flow of fluid in passages 14” (col. 2 lines 64-67).”
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “gaseous”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 3, Rippingille further teaches the cooling fluid path is utilized to cool a liquid fluid. Rippingille states, “The passages 14 conduct exhaust gases or other high temperature fluids entering heat exchanger 6 through inlet fitting 20 to outlet header 24 (col. 2 lines 64-67).”
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “liquid”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 4, a modified Rippingille further teaches the plurality of profiled separators are capped by a convex surface (as taught in Ramsaur, 49, ribs) to funnel fluid through the passageways (shown in Ramsaur figures 1-3).
Regarding Claim 5, a modified Rippingille further teaches the convex surface (as taught in Ramsaur, 49, ribs) is connected to the passageway on the hot fluid inlet end of the heat exchange apparatus (shown in Ramsaur figure 1).
Regarding Claim 7, a modified Rippingille further teaches that the apparatus applies fluid mechanics to the entry and exit of the cooling fluid passageways to 
Regarding Claim 7, MPEP 2114 II clearly states “[A]apparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 7 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “applies fluid mechanics to the entry and exit of the cooling fluid passageways to improve air flow through the heat exchanger device” limitations, the invention as taught by the combined teachings of Rippingille and Ramsaur are deemed fully capable of performing such function. Rippingille comprises inlets which in some manner are influenced by fluid mechanics. Therefore, the claim limitations are met by the combination of the references put forth in this action.
	Regarding Claim 8, Rippingille further discloses the apparatus utilizes shaping of the passageways of the apparatus to greatly improve air flow through the apparatus (heat absorbing element, 56 of “sinuous construction”).
	 Regarding Claim 12, Rippingille further discloses the internal portion is adjacent to a plurality of end tanks (inlet header, 18, and outlet header, 24).

Response to Arguments
08/02/2021 have been fully considered but they are not persuasive. Ramsaur teaches a first and second convex surface on either end of the fluid flow for directing flow within heat exchanging passage, meeting the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAUL ALVARE/Primary Examiner, Art Unit 3763